DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2019/0311719).
With respect to claim 1 (similarly claim 9 Figs 3-4), Adams teaches an electronic device (e.g. electronic device 102 Figs 1-2 and/or 5 [0018], [0030]) comprising: 
a speaker (e.g. speaker 106 Figs 1-2 [0013]);
 a microphone (e.g. microphone 104 Figs 1-2 [0013]); 
a memory (e.g. a storage subsystem 506 Fig 5 [0030]) configured to store a voice recognition model (e.g. configured to store recognizer 202 and/or recognizer 114 Fig 2, as suggested in claim 15); and 
a processor (e.g. processor 502 Fig 5, see also claim 15), wherein the processor is configured to: 
identify (e.g. identify/determine [0018]-[0019]), while a first sound signal is input through the microphone (e.g. while “My name is ABC” [0016] input through the microphone 104 of Fig 2, as suggested in [0018]-[0019]), whether a wake-up word is included in a second sound signal (e.g. whether “ABC” is included in “My name is ABC”, as suggested in [0016], [0018]-[0019]) that is output through the speaker (e.g. that is output through the speaker 106 Fig 2, as suggested in [0016], [0018]-[0019]) by inputting the second sound signal into a wake-up word detection model (e.g. by inputting “My name is ABC” within voice command- and control system 112, Fig 2, as suggested in [0018]-[0019], see also Figs 3-4), and 
identify whether the wake-up word is included in the first sound signal by inputting the first sound signal into the wake-up word detection model (e.g. identify/determine whether “ABC” is included in “My name is ABC” by inputting “My name is ABC” into voice command- and control system 112, Fig 2, as suggested in [0015]).
However, the identification/determination of [0015] is not based on identifying that the wake-up word is not included in the second sound signal,
Fig 3 S306 teaches a determination based on identifying that the wake-up word is not included in the second sound signal (e.g. N to branch to S308),
Therefore, it would have been obvious to people having ordinary skill in the art to modify Fig 3 with the teachings of [0015] to include: identify, based on identifying that the wake-up word is not included in the second sound signal, whether the wake-up word is included in the first sound signal by inputting the first sound signal into the wake-up word detection model, as suggested in Fig 3 S306. The benefit of the modification would be to identify the wake word whether or not it is included in the second sound signal, thus to prevent the system from mistakenly self-trigger themselves on the wake word, as suggested in [0016].
With respect to claim 2 (similarly claim 10), Adams teaches the electronic device as claimed in claim 1, wherein the processor is further configured to, based on identifying that the wake-up word is included in the first sound signal, activate the voice recognition model (e.g. If mic-in wake word recognizer 114 detects the wake word as being uttered, system 112 can recognize and process one or more query/command phrases immediately following the wake word [0015]).
With respect to claim 3 (similarly claim 11), Adams teaches the electronic device as claimed in claim 1, wherein the processor is further configured to, based on identifying that the wake-up word is included in the second sound signal (e.g. Yes S306 and Yes S314 to branch to S316 Fig 3 identify “ABC” is included in the second sound signal), control the voice recognition model so as not to be activated (e.g. reconciliation module 204 can instruct voice command-and-control system 112 to ignore the wake word match made by mic-in wake word recognizer 114 (i.e., do not prompt the user and decline to process a follow-on query/command) (block 316) Fig 3 [0027] whereby decline to process a follow-on query/command suggest control the voice recognition model so as not to be activated).
With respect to claim 4 (similarly claim 12), Adams teaches the electronic device as claimed in claim 1, wherein the processor is further configured to identify whether a first wake-up word (e.g. identifying whether a first “ABC”, as suggested in [0016]) among a plurality of wake-up words (e.g. among a plurality of “ABCs” from speaker 106 and microphone 104 of Fig 2) corresponding to each of a plurality of voice recognition models (e.g. corresponding to audio-out wake word recognizer 202 and mic-in wake word recognizer 114 Fig 2 [0016], [0018]-[0019]))  is included in the second sound 30signal (e.g. is included in “My name is ABC” output from speaker 106 Fig 2) by inputting the second sound signal into a wake-up word detection model (e.g. by inputting “My name is ABC” into audio-out wake word recognizer 202 Fig 2 [0018]-[0019]) corresponding to each of the plurality of voice recognition models (e.g. corresponding to each of audio-out wake word recognizer 202 and mic-in wake word recognizer 114 Fig 2 [0016], [0018]-[0019])), based on the plurality of voice recognition models stored in the memory (e.g. based on audio-out wake word recognizer 202 and mic-in wake word recognizer 114 Fig 2 stored in the memory of Fig 5).
With respect to claim 5 (similarly claim 13), Adams teaches the electronic device as claimed in claim 4, wherein the processor is further configured to, based on identifying that the first wake-up word is not included in the second sound signal (e.g. N S306 is based on identifying that “ABC” is not included in “My name is ABC” output from speaker 106), identify whether the first wake-up word is included in the first sound signal (e.g. identify/determine that “ABC” is included in “My name is ABC” from microphone 104, as suggested in [0015], see the modification in the rejection of claim 1) by inputting the first sound signal into the wake-up word detection model (e.g. by inputting “My name is ABC” into mic-in wake word recognizer 114 Fig 2) corresponding to each of the plurality of voice recognition models (e.g. corresponding to each of audio-out wake word recognizer 202 and mic-in wake word recognizer 114 Fig 2 [0016], [0018]-[0019]).
With respect to claim 6 (similarly claim 14), Adams teaches an electronic device (e.g. electronic device 102 Figs 1-2 and/or 5 [0018], [0030]) comprising: 
a speaker (e.g. speaker 106 Figs 1-2 [0013]);
 a microphone (e.g. microphone 104 Figs 1-2 [0013]); 
a memory (e.g. a storage subsystem 506 Fig 5 [0030]) configured to store one or more voice recognition models (e.g. configured to store recognizer 202 and recognizer 114 Fig 2, as suggested in Fig 5, claim 15); and 
a processor (e.g. processor 502 Fig 5, see also claim 15), wherein the processor is configured to:
identify whether a first wake-up word (e.g. identifying whether a first “ABC”, as suggested in [0016]) among one or more wake-up words (e.g. among one or more “ABCs” from speaker 106 and microphone 104 of Fig 2) corresponding to each of a plurality of voice recognition models (e.g. corresponding to audio-out wake word recognizer 202 and mic-in wake word recognizer 114 Fig 2 [0016], [0018]-[0019]) is included in a first sound signal that is input through the microphone (e.g. is included in “My name is ABC” output from microphone 104 Fig 2) by inputting the first sound signal into a wake-up word detection model (e.g. by inputting “My name is ABC” into mic-in wake word recognizer 114 Fig 2 [0015]-[0016], [0018]-[0019])  corresponding to each of the one or more voice recognition models (e.g. corresponding to each of audio-out wake word recognizer 202 and mic-in wake word recognizer 114 Fig 2 [0016], [0018]-[0019]), and identify (e.g. identify/determine), whether the first wake-up word is included in a second sound signal output through the speaker (e.g. Yes S306 Fig 3 to branch to S310 identifies/determines the first wake-up word is included in a second sound signal i.e. “My name is ABC” output through speaker 106) by inputting the second sound signal into a wake-up word detection model corresponding to the first wake-up word (e.g. by inputting “My name is ABC” into audio-out wake word recognizer 202 Fig 2 corresponding to the first “ABC”).
However, Fig 3 S314 teaches an identification/determination that is based on identifying that the first wake-up word is included in the first sound signal (e.g. Yes S314 Fig 3 to branch to S316 suggest an identification/determination that is based on identifying that the first wake-up word is included in the first sound signal,
Therefore, it would have been obvious to people having ordinary skill in the art to modify Fig 3 with the teachings of Yes S314 Fig 3 to include: identify, based on identifying that the first wake-up word is included in the first sound signal, whether the first wake-up word is included in a second sound signal output through the speaker by inputting the second sound signal into a wake-up word detection model corresponding to the first wake-up word, as suggested in Fig 3 S314. The benefit of the modification would be to identify the wake word whether or not it is included in the first sound signal, thus to prevent the system from mistakenly self-trigger themselves on the wake word, as suggested in [0016].
With respect to claim 7 (similarly claim 15), Adams teaches the electronic device as claimed in claim 6, wherein the processor is further configured to, based on identifying that the first wake-up word is included in the second sound signal through the wake-up word detection model corresponding to one of the wake-up words (e.g. Yes S306 Fig 3 and Yes S314 Fig 3 [0026]-[0027]), control the one or more voice recognition models so as not to be activated (e.g. reconciliation module 204 can instruct voice command-and-control system 112 to ignore the wake word match made by mic-in wake word recognizer 114 (i.e., do not prompt the user and decline to process a follow-on query/command) (block 316) [0027]).
With respect to claim 8 (similarly claim 16), Adams teaches the electronic device as claimed in claim 7, wherein the processor is configured to, based on identifying that the first wake-up word is not included in the first sound signal (e.g. if reconciliation module 204 determines that mic-in wake word recognizer 114 does not detect the wake word in audio received via microphone 104 [0028]), control the one or more voice recognition models so as not to be activated (e.g. take no action [0028], see also decline to process a follow-on query/command [0027].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675